
	
		I
		112th CONGRESS
		2d Session
		H. R. 4022
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2012
			Mr. Higgins (for
			 himself, Ms. Hochul, and
			 Mr. Braley of Iowa) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 28, United States Code, to protect the
		  right of a claimant in a civil action before a Federal court to retain a
		  structured settlement broker to negotiate the terms of payment of an award, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Structured Settlement Claimants Rights
			 Act of 2012.
		2.In
			 general
			(a)Federal court
			 proceedingsChapter 111 of
			 title 28, United States Code, is amended by adding at the end the following:
				
					1660.Right to
				retain structured settlement brokerA claimant in any civil action before a
				Federal court shall have the right to retain a structured settlement broker to
				act on behalf of that claimant for purposes of negotiating a schedule of
				payments or other terms of payment of a sum certain previously agreed to paid
				by or on behalf of the defendant in satisfaction of a judgment against that
				defendant or in accordance with the terms of a settlement. The court shall
				inform the claimant of this right at the appropriate time. The defendant shall
				provide timely notice of any professional relationship between the defendant
				and the broker if any such relationship exists or has
				existed.
					.
			(b)Administrative
			 proceedingsSection 554 of
			 title 5, United States Code, is amended by adding at the end the
			 following:
				
					(f)In the case of any proceeding under this
				section, a party to that proceeding shall have the right to retain a structured
				settlement broker to act on behalf of that party for purposes of negotiating a
				schedule of payments or other terms of payment of a sum certain previously
				agreed to paid by or on behalf of another party in satisfaction of a decision
				against that party or in accordance with the terms of a settlement between the
				parties. The agency shall inform the claimant of this right at the appropriate
				time. The defendant shall provide timely notice of any professional
				relationship between the defendant and the broker if any such relationship
				exists or has
				existed.
					.
			
